Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 1 of 44 PageID #: 348




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

  DOLORES CEPEDA,
                  Plaintiff,

  v.                                                          C.A. No. 19-cv-00005-WES-PAS
  BANK OF AMERICA, N.A.,
  FAY SERVICING, LLC, and
  WILMINGTON TRUST NATIONAL
  ASSOCIATION SOLELY AS TRUSTEE FOR
  THE MFRA TRUST 2014-2,
                  Defendants.

   FAY SERVICING, LLC’S AND WILMINGTON TRUST NATIONAL ASSOCIATION
             SOLELY AS TRUSTEE FOR THE MFRA TRUST 2014-2’S
                       ANSWER TO THE COMPLAINT

         Defendants Fay Servicing, LLC (“Fay”) and Wilmington Trust National Association

  Solely As Trustee For The MFRA Trust 2014-2 (“Wilmington”) (together, “Defendants”)

  respond as follows to the correspondingly-numbered paragraphs of Plaintiff Dolores Cepeda’s

  (“Plaintiff”) Complaint.

         1.        Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in the first sentence of this paragraph. Defendants deny that

  Plaintiff is the owner of the property located at 177 Dexter Street, Providence Rhode Island

  (“Property”).

         2.        Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.       Defendants state further that the

  referenced mortgage is a legal document that speak for itself, and deny any and all allegations

  inconsistent therewith.

         3.        Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 2 of 44 PageID #: 349




         4.      Defendants admit that Wilmington owns the mortgage and that Fay services the

  mortgage Defendants state further that the referenced mortgage is a legal document that speak

  for itself, and deny any and all allegations inconsistent therewith.

         5.      Defendants admit that Wilmington has a business address at 350 Park Avenue,

  New York, NY 10022.

         6.      Defendants admit that Fay is a limited liability company and is the servicer of the

  mortgage. Defendants deny the remaining allegations in this paragraph.

         7.      Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         8.      Denied.

         9.      Denied.

         10.     The allegations of paragraph 10 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         11.     Defendants state that the referenced mortgage is a legal document that speaks for

  itself, and deny any and all allegations inconsistent therewith.

         12.     The allegations of paragraph 12 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         13.     Denied.

         14.     Denied.

         15.     Defendants state that the referenced letter is a document that speaks for itself, and

  deny any and all allegations inconsistent therewith.

         16.     Denied.

         17.     Defendants state that the referenced mortgage is a legal document that speaks for

  itself, and deny any and all allegations inconsistent therewith.
                                                    2
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 3 of 44 PageID #: 350




         18.     Denied.

         19.     Denied.

         20.     Denied.

         21.     Defendants state that the referenced mortgage is a legal document that speaks for

  itself, and deny any and all allegations inconsistent therewith.

         22.     Defendants state that the referenced letter is a document that speaks for itself, and

  deny any and all allegations inconsistent therewith.

         23.     Defendants state that the referenced letter is a document that speaks for itself, and

  deny any and all allegations inconsistent therewith.

         24.     Defendants state that the referenced letter is a document that speaks for itself, and

  deny any and all allegations inconsistent therewith.

         25.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         26.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         27.     Denied.

         28.     Defendants state that the referenced letter is a document that speaks for itself, and

  deny any and all allegations inconsistent therewith.

         29.     Denied.

         30.     The allegations of paragraph 30 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         31.     The allegations of paragraph 31 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         32.     Denied.
                                                    3
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 4 of 44 PageID #: 351




         33.     Defendants deny Plaintiff’s allegation that Wilmington only “claimed” to be the

  mortgagee and only “sought” to mail a notice of sale.

         34.     The allegations of paragraph 34 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         35.     The allegations of paragraph 35 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         36.     Denied.

         37.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         38.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         39.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         40.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         41.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         42.     Denied.

         43.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         44.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         45.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.
                                                    4
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 5 of 44 PageID #: 352




         46.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         47.     Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         48.     Defendants deny Plaintiff’s allegations that legal counsel’s actions were

  “defective” and that it failed to comply with applicable laws.

                                                  COUNT I
                                       Violation of R.I.G.L. § 34-27-3.1

         49.     Defendants incorporate paragraphs 1 through 49 of their Answer to the

  Complaint, as if set forth herein.

         50.     The allegations of paragraph 50 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         51.     Denied.

         52.     The allegations of paragraph 52 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         53.     Denied.

         54.     Denied.

         55.     Denied.

         56.     Denied.

         57.     Denied.

                                                  COUNT II
                                       Violation of R.I.G.L. § 34-27.3.2

         58.     Defendants incorporate paragraphs 1 through 58 of their Answer to the

  Complaint, as if set forth herein.



                                                    5
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 6 of 44 PageID #: 353




         59.     The allegations of paragraph 59 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         60.     Denied.

         61.     The allegations of paragraph 61 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         62.     Denied.

         63.     Denied.

         64.     Denied.

         65.     Denied.

         66.     Denied.

                                             COUNT III
                Breach of Contract and of the Covenant of Good Faith and Fair Dealing

         66.     [The duplication of “66” is in the Complaint]. Defendants incorporate paragraphs

  1 through 66 of their Answer to the Complaint, as if set forth herein.

         67.     Defendants state that the referenced mortgage is a legal document that speaks for

  itself, and deny any and all allegations inconsistent therewith.

         68.     Denied.

         69.     The allegations of paragraph 69 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         70.     Denied.

         71.     Denied.

         72.     The allegations of paragraph 72 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         73.     Denied.

                                                   6
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 7 of 44 PageID #: 354




         74.     Denied.

         75.     Denied.

         76.     Denied.

         77.     Defendants state that the referenced mortgage is a legal document that speaks for

  itself, and deny any and all allegations inconsistent therewith.

         78.     Denied.

         79.     Denied.

         80.     Denied.

         81.     Denied.

         82.     Denied.

         83.     Denied.

         84.     Denied.

         85.     Denied.

         86.     Denied.

                                                 COUNT IV
                                               Injunctive Relief

         87.     Defendants incorporate paragraphs 1 through 86 of their Answer to the

  Complaint, as if set forth herein.

         88.     Denied.

         89.     Denied.

         90.     Denied.

         91.     Denied.

         92.     Denied.

         93.     Denied.

                                                   7
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 8 of 44 PageID #: 355




         94.       Denied.

         95.       Denied.

                                               COUNT V
                Violation of the Truth in Lending Act, 12 C.F.R. 1026.41, 15 U.S.C. 1638

         96.       Defendants incorporate paragraphs 1 through 95 of their Answer to the

  Complaint, as if set forth herein.

         97.       The allegations of paragraph 97 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         98.       The allegations of paragraph 98 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         99.       The allegations of paragraph 99 contain legal conclusions to which no response is

  required. To the extent a response is required, Defendants deny the allegations.

         100.      Defendants deny Plaintiff’s allegation that Wilmington only “claims” to be the

  mortgagee.

         101.      Defendants deny Plaintiff’s allegation that Fay only “claims” to be the servicer of

  the mortgagee.

         102.      The allegations of paragraph 102 contain legal conclusions to which no response

  is required. To the extent a response is required, Defendants deny the allegations.

         102.      [The duplication of “102” is in the Complaint]. Denied.

         103.      The allegations of paragraph 103 contain legal conclusions to which no response

  is required. To the extent a response is required, Defendants deny the allegations.

         104.      Denied.

         105.      Denied.

         106.      Denied.

                                                    8
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 9 of 44 PageID #: 356




         107.    Denied.

         108.    Denied.

         109.    Denied.

         110.    Denied.

                                               COUNT VI
                      Violation of Fair Debt Collection Practice Act, 15 U.S.C. 1692

         111.    Defendants incorporate paragraphs 1 through 110 of their Answer to the

  Complaint, as if set forth herein.

         112.    Denied.

         113.    Denied.

         114.    Defendants are without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in this paragraph.

         115.    Denied.

         116.    Denied.

         117.    Denied.

         118.    Denied.

         119.    Denied.

         120.    Denied.

         121.    Denied.

         122.    Denied.

         123.    Denied.

         124.    Denied.

         125.    Denied.




                                                    9
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 10 of 44 PageID #: 357




         126.    The allegations of paragraph 126 contain legal conclusions to which no response

  is required. To the extent a response is required, Defendants deny the allegations.

         127.    The allegations of paragraph 127 contain legal conclusions to which no response

  is required. To the extent a response is required, Defendants deny the allegations.

         128.    Denied.

         129.    Denied.

         130.    Denied.

         131.    Denied.

         132.    Denied.

         133.    Denied.

         134.    Denied.

                                              COUNT VII
                     Violations of Regulation X and Regulation Z (Bank of America)

         135.    Defendants incorporate paragraphs 1 through 134 of their Answer to the

  Complaint, as if set forth herein.

         136.    The allegations in Paragraph 136 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         137.    The allegations in Paragraph 137 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         138.    The allegations in Paragraph 138 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

                                                  10
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 11 of 44 PageID #: 358




         139.    The allegations in Paragraph 139 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         140.    The allegations in Paragraph 140 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         141.    The allegations in Paragraph 141 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         142.    The allegations in Paragraph 142 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         143.    The allegations in Paragraph 143 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         144.    The allegations in Paragraph 144 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         145.    The allegations in Paragraph 145 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         146.    The allegations in Paragraph 146 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              11
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 12 of 44 PageID #: 359




         147.    The allegations in Paragraph 147 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         148.    The allegations in Paragraph 148 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         149.    The allegations in Paragraph 149 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         150.    The allegations in Paragraph 150 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         151.    The allegations in Paragraph 151 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         152.    The allegations in Paragraph 152 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         153.    The allegations in Paragraph 153 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         154.    The allegations in Paragraph 154 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              12
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 13 of 44 PageID #: 360




         155.    The allegations in Paragraph 155 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         156.    The allegations in Paragraph 156 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         157.    The allegations in Paragraph 157 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         158.    The allegations in Paragraph 158 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         159.    The allegations in Paragraph 159 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         160.    The allegations in Paragraph 160 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         161.    The allegations in Paragraph 161 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         162.    The allegations in Paragraph 162 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              13
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 14 of 44 PageID #: 361




         163.    The allegations in Paragraph 163 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         164.    The allegations in Paragraph 164 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         165.    The allegations in Paragraph 165 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         166.    The allegations in Paragraph 166 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         167.    The allegations in Paragraph 167 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         168.    The allegations in Paragraph 168 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         169.    The allegations in Paragraph 169 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         170.    The allegations in Paragraph 170 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              14
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 15 of 44 PageID #: 362




         171.    The allegations in Paragraph 171 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         172.    The allegations in Paragraph 172 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         173.    The allegations in Paragraph 173 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         174.    The allegations in Paragraph 174 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         175.    The allegations in Paragraph 175 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         176.    The allegations in Paragraph 176 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         177.    The allegations in Paragraph 177 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         178.    The allegations in Paragraph 178 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              15
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 16 of 44 PageID #: 363




         179.    The allegations in Paragraph 179 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         180.    The allegations in Paragraph 180 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         181.    The allegations in Paragraph 181 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         182.    The allegations in Paragraph 182 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         183.    The allegations in Paragraph 183 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         184.    The allegations in Paragraph 184 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         185.    The allegations in Paragraph 185 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         186.    The allegations in Paragraph 186 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              16
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 17 of 44 PageID #: 364




         187.    The allegations in Paragraph 187 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         188.    The allegations in Paragraph 188 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         189.    The allegations in Paragraph 189 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         190.    The allegations in Paragraph 190 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         191.    The allegations in Paragraph 191 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         192.    The allegations in Paragraph 192 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         193.    The allegations in Paragraph 193 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         194.    The allegations in Paragraph 194 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              17
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 18 of 44 PageID #: 365




         195.    The allegations in Paragraph 195 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         196.    The allegations in Paragraph 196 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         197.    The allegations in Paragraph 197 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         198.    The allegations in Paragraph 198 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         199.    The allegations in Paragraph 199 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         200.    The allegations in Paragraph 200 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         201.    The allegations in Paragraph 201 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         202.    The allegations in Paragraph 202 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              18
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 19 of 44 PageID #: 366




         203.    The allegations in Paragraph 203 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         204.    The allegations in Paragraph 204 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         205.    The allegations in Paragraph 205 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         206.    The allegations in Paragraph 206 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         207.    The allegations in Paragraph 207 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         208.    The allegations in Paragraph 208 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         209.    The allegations in Paragraph 209 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         210.    The allegations in Paragraph 210 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              19
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 20 of 44 PageID #: 367




         211.    The allegations in Paragraph 211 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         212.    The allegations in Paragraph 212 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         213.    The allegations in Paragraph 213 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         214.    The allegations in Paragraph 214 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         215.    The allegations in Paragraph 215 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         216.    The allegations in Paragraph 216 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         217.    The allegations in Paragraph 217 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         218.    The allegations in Paragraph 218 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              20
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 21 of 44 PageID #: 368




         219.    The allegations in Paragraph 219 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         220.    The allegations in Paragraph 220 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         221.    The allegations in Paragraph 221 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         222.    The allegations in Paragraph 222 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         223.    The allegations in Paragraph 223 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         224.    The allegations in Paragraph 224 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         225.    The allegations in Paragraph 225 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         226.    The allegations in Paragraph 226 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              21
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 22 of 44 PageID #: 369




         227.    The allegations in Paragraph 227 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         228.    The allegations in Paragraph 228 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         229.    The allegations in Paragraph 229 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         230.    The allegations in Paragraph 230 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         231.    The allegations in Paragraph 231 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         232.    The allegations in Paragraph 232 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         233.    The allegations in Paragraph 233 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         234.    The allegations in Paragraph 234 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              22
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 23 of 44 PageID #: 370




         235.    The allegations in Paragraph 235 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         236.    The allegations in Paragraph 236 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         237.    The allegations in Paragraph 237 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         238.    The allegations in Paragraph 238 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         239.    The allegations in Paragraph 239 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         240.    The allegations in Paragraph 240 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         241.    The allegations in Paragraph 241 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         242.    The allegations in Paragraph 242 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              23
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 24 of 44 PageID #: 371




         243.    The allegations in Paragraph 243 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         244.    The allegations in Paragraph 244 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         245.    The allegations in Paragraph 245 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         246.    The allegations in Paragraph 246 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         247.    The allegations in Paragraph 247 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         248.    The allegations in Paragraph 248 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         249.    The allegations in Paragraph 249 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         250.    The allegations in Paragraph 250 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              24
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 25 of 44 PageID #: 372




         251.    The allegations in Paragraph 251 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         252.    The allegations in Paragraph 252 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         253.    The allegations in Paragraph 253 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         254.    The allegations in Paragraph 254 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         255.    The allegations in Paragraph 255 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         256.    The allegations in Paragraph 256 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         257.    The allegations in Paragraph 257 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         258.    The allegations in Paragraph 258 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              25
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 26 of 44 PageID #: 373




         259.    The allegations in Paragraph 259 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         260.    The allegations in Paragraph 260 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         261.    The allegations in Paragraph 261 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         262.    The allegations in Paragraph 262 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         263.    The allegations in Paragraph 263 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         264.    The allegations in Paragraph 264 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         265.    The allegations in Paragraph 265 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         266.    The allegations in Paragraph 266 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              26
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 27 of 44 PageID #: 374




         267.    The allegations in Paragraph 267 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         268.    The allegations in Paragraph 268 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         269.    The allegations in Paragraph 269 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         270.    The allegations in Paragraph 270 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         271.    The allegations in Paragraph 271 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         272.    The allegations in Paragraph 272 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         273.    The allegations in Paragraph 273 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         274.    The allegations in Paragraph 274 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              27
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 28 of 44 PageID #: 375




         275.    The allegations in Paragraph 275 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         276.    The allegations in Paragraph 276 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         277.    The allegations in Paragraph 277 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         278.    The allegations in Paragraph 278 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         279.    The allegations in Paragraph 279 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         280.    The allegations in Paragraph 280 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         281.    The allegations in Paragraph 281 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         282.    The allegations in Paragraph 282 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              28
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 29 of 44 PageID #: 376




         283.    The allegations in Paragraph 283 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         284.    The allegations in Paragraph 284 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         285.    The allegations in Paragraph 285 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         286.    The allegations in Paragraph 286 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         287.    The allegations in Paragraph 287 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         288.    The allegations in Paragraph 288 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         289.    The allegations in Paragraph 289 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         290.    The allegations in Paragraph 290 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              29
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 30 of 44 PageID #: 377




         291.    The allegations in Paragraph 291 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         292.    The allegations in Paragraph 292 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         293.    The allegations in Paragraph 293 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         294.    The allegations in Paragraph 294 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         295.    The allegations in Paragraph 295 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         296.    The allegations in Paragraph 296 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         297.    The allegations in Paragraph 297 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         298.    The allegations in Paragraph 298 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              30
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 31 of 44 PageID #: 378




         299.    The allegations in Paragraph 299 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         300.    The allegations in Paragraph 300 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         301.    The allegations in Paragraph 301 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         302.    The allegations in Paragraph 302 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         303.    The allegations in Paragraph 303 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         304.    The allegations in Paragraph 304 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         305.    The allegations in Paragraph 305 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         306.    The allegations in Paragraph 306 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              31
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 32 of 44 PageID #: 379




         307.    The allegations in Paragraph 307 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         308.    The allegations in Paragraph 308 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         309.    The allegations in Paragraph 309 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         310.    The allegations in Paragraph 310 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         311.    The allegations in Paragraph 311 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         312.    The allegations in Paragraph 312 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         313.    The allegations in Paragraph 313 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         314.    The allegations in Paragraph 314 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              32
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 33 of 44 PageID #: 380




         315.    The allegations in Paragraph 315 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         316.    The allegations in Paragraph 316 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         317.    The allegations in Paragraph 317 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         318.    The allegations in Paragraph 318 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         319.    The allegations in Paragraph 319 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         320.    The allegations in Paragraph 320 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         321.    The allegations in Paragraph 321 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         322.    The allegations in Paragraph 322 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              33
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 34 of 44 PageID #: 381




         323.    The allegations in Paragraph 323 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         324.    The allegations in Paragraph 324 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         325.    The allegations in Paragraph 325 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         326.    The allegations in Paragraph 326 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         327.    The allegations in Paragraph 327 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         328.    The allegations in Paragraph 328 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         329.    The allegations in Paragraph 329 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         330.    The allegations in Paragraph 330 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              34
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 35 of 44 PageID #: 382




         331.    The allegations in Paragraph 331 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         332.    The allegations in Paragraph 332 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         333.    The allegations in Paragraph 333 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         334.    The allegations in Paragraph 334 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         335.    The allegations in Paragraph 335 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         336.    The allegations in Paragraph 336 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         337.    The allegations in Paragraph 337 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         338.    The allegations in Paragraph 338 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              35
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 36 of 44 PageID #: 383




         339.    The allegations in Paragraph 339 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         340.    The allegations in Paragraph 340 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         341.    The allegations in Paragraph 341 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         342.    The allegations in Paragraph 342 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         343.    The allegations in Paragraph 343 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         344.    The allegations in Paragraph 344 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         345.    The allegations in Paragraph 345 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         346.    The allegations in Paragraph 346 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              36
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 37 of 44 PageID #: 384




         347.    The allegations in Paragraph 347 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         348.    The allegations in Paragraph 348 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         349.    The allegations in Paragraph 349 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         350.    The allegations in Paragraph 350 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         351.    The allegations in Paragraph 351 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         352.    The allegations in Paragraph 352 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         353.    The allegations in Paragraph 353 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         354.    The allegations in Paragraph 354 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              37
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 38 of 44 PageID #: 385




         355.    The allegations in Paragraph 355 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         356.    The allegations in Paragraph 356 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         357.    The allegations in Paragraph 357 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         358.    The allegations in Paragraph 358 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         359.    The allegations in Paragraph 359 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         360.    The allegations in Paragraph 360 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         361.    The allegations in Paragraph 361 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         362.    The allegations in Paragraph 362 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              38
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 39 of 44 PageID #: 386




         363.    The allegations in Paragraph 363 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         364.    The allegations in Paragraph 364 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         365.    The allegations in Paragraph 365 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         366.    The allegations in Paragraph 366 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         367.    The allegations in Paragraph 367 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         368.    The allegations in Paragraph 368 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         369.    The allegations in Paragraph 369 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         370.    The allegations in Paragraph 370 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              39
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 40 of 44 PageID #: 387




         371.    The allegations in Paragraph 371 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         372.    The allegations in Paragraph 372 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         373.    The allegations in Paragraph 373 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         374.    The allegations in Paragraph 374 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         375.    The allegations in Paragraph 375 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         376.    The allegations in Paragraph 376 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         377.    The allegations in Paragraph 377 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         378.    The allegations in Paragraph 378 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.
                                              40
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 41 of 44 PageID #: 388




         379.    The allegations in Paragraph 379 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         380.    The allegations in Paragraph 380 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

         381.    The allegations in Paragraph 381 are directed against a party other than

  Wilmington and Fay, and therefore, no response is required. To the extent that a response is

  required, the allegations are denied.

                                    AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail to state a claim upon which relief may be granted.

                                 SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint fails to comply with Fed. R. Civ. P. 8.

                                  THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claims fail because Defendants at all times acted reasonably, in good faith, and

  in accordance with their legal duties, rights, and obligations.

                                 FOURTH AFFIRMATIVE DEFENSE

         Plaintiff is barred from recovery in this action for failure to demonstrate any damages.

                                  FIFTH AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, by the doctrine of waiver.

                                  SIXTH AFFIRMATIVE DEFENSE

         This action is barred in whole or in part for Plaintiff’s failure to comply with the

  conditions precedent to suit and/or failure to exhaust administrative remedies.
                                                   41
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 42 of 44 PageID #: 389




                                SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part by the applicable statutes of limitations.

                                   EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff failed to mitigate her damages, if any, in whole or in part.

                                   NINTH AFFIRMATIVE DEFENSE

         Defendants deny any allegations not specifically admitted herein, and specifically deny

  that they violated any applicable law or contract.

                                   TENTH AFFIRMATIVE DEFENSE

         Plaintiff’s alleged damages are speculative and unsubstantiated, consequently, Plaintiff is

  barred from recovering any costs or damages she claim to have incurred.

                               ELEVENTH AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, by the doctrine of laches.

                                TWELFTH AFFIRMATIVE DEFENSE

         The Complaint is barred, in whole or in part, by the doctrine of judicial estoppel.

                              THIRTEENTH AFFIRMATIVE DEFENSE

         Plaintiff is barred from relief because, to the extent she has suffered any harm or

  damages, such harm or damages was the result of her own conduct.

                             FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claimed damages in the form of emotional distress damages and attorneys’ fees

  are not legally recoverable herein.

                                   FIFTEENTH AFFIRMATIVE DEFENSE

         Plaintiff has no standing to challenge duly executed, notarized, and recorded documents

  relating to her mortgage loan.



                                                   42
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 43 of 44 PageID #: 390




                                 SIXTEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred by the doctrine of in pari delicto.

                             SEVENTEENTH AFFIRMATIVE DEFENSE

         To the extent Plaintiff recovers any damages herein, Defendants are entitled to a set-off

  in the amount owing on the mortgage loan.

                              EIGHTEENTH AFFIRMATIVE DEFENSE

         To the extent Plaintiff seeks injunctive or declaratory relief, Defendants are not the

  correct a party against which that relief may be sought.

                              NINETEENTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred or limited pursuant to the doctrines of res judicata, claim

  preclusion, issue preclusion, and/or collateral estoppel.

                               TWENTIEH AFFIRMATIVE DEFENSE

         Defendants reserve the right to assert additional defenses.

                                       PRAYER FOR RELIEF

         Defendants respectfully request that this Court enter judgment in their favor, dismissing

  the claims against them, with prejudice; and award Defendants their attorneys’ fees, costs and

  other such relief that this Court deems just.

                                      JURY TRIAL DEMAND

         Defendants request a trial by jury as to all claims asserted against it that are so triable.




                                                   43
Case 1:19-cv-00005-MSM-PAS Document 13 Filed 01/24/19 Page 44 of 44 PageID #: 391




                                             Respectfully submitted,
                                             FAY SERVICING, LLC and
                                             WILMINGTON TRUST NATIONAL
                                             ASSOCIATION SOLELY AS TRUSTEE
                                             FOR THE MFRA TRUST 2014-2
                                             By its attorneys,

                                             /s/ Patrick T. Uiterwyk
                                             Patrick T. Uiterwyk, Bar No. 7461
                                             Nelson Mullins Riley & Scarborough LLP
                                             One Post Office Square, 30th Floor
                                             Boston, Massachusetts 02109
                                             Tel: 617-217-4643
                                             Fax: 617-217-4710
                                             Email: patrick.uiterwyk@nelsonmullins.com
  Date: January 24, 2019




                                   CERTIFICATE OF SERVICE

          I, Patrick T. Uiterwyk, certify that on this 24th day of January, 2019, I filed the foregoing
  document through the ECF system, thereby serving it electronically to the registered participants
  as identified on the Notice of Electronic Filing (NEF), and paper copies will be sent to those
  indicated as non-registered participants on this date. The foregoing document is available for
  viewing and downloading from the ECF system.


                                          /s/ Patrick T. Uiterwyk
                                           Patrick T. Uiterwyk




                                                   44
